Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 1 of 73




                                                           EX - DUARTE JAQUEZ - 001009
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 2 of 73




                                                           EX - DUARTE JAQUEZ - 001010
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 3 of 73




                                                           EX - DUARTE JAQUEZ - 001011
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 4 of 73




                                    UNOFFICIAL TRANSLATION


                                                                                       06219R


                                                       Washington, D.C., December 27, 2019

   Mr. Secretary:


             On behalf of my Government, I have the honor to refer to the Extradition Treaty
   signed between the United Mexican States and the United States of America, in order to
   request from your Government, on the basis of Article 2, and particularly Article 10 of the
   Extradition      Treaty,   the    FORMAL      REQUEST       FOR      INTERNATIONAL
   EXTRADITION of CESAR HORACIO DUARTE JAQUEZ, who is wanted by
   Mexican authorities for his alleged perpetration of the crimes of EMBEZZLEMENT OF
   PUBLIC FUNDS (PECULADO) and CRIMINAL ASSOCIATION (ASOCIACION
   DELICTUOSA).


             It is known that CESAR HORACIO DUARTE JAQUEZ is located in the United
   States.




                                                                  (ARREST WARRANT ... )

   To the Honorable
   Michael Richard Pompeo
   Secretary of State
   Washington, D. C.




                                                                                     1 - 001012
                                                                      EX - DUARTE JAQUEZ
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 5 of 73




                                     ARREST WARRANT


          On October 8, 2019, the Control Judge for Pre-Trial Proceedings in the Judicial
   District of Morelos, State of Chihuahua, issued an arrest warrant against CESAR
   HORACIO DUARTE JAQUEZ within the criminal case number 304 1/2019, for his
    alleged perpetration of the crimes of EMBEZZLEMENT OF PUBLIC FUNDS
    (PECULADO) and CRIMINAL ASSOCIATION (ASOCIACION DELICTUOSA),
    both aggravated. The crime of embezzlement of public funds is defined and punished in
    Article 270, paragraph first, section I, and paragraph second of the Criminal Code for the
    State of Chihuahua. The crime of criminal association is defined and punished in Article
    246, in relation to Article 248, both of the Criminal Code for the State of Chihuahua, which
    was the regulation in effect at the time when the events took place.


           The conducts attributed to the accused, for which the arrest warrant was issued, are
                                                 I

    punishable pursuant to the laws of both countries with a prison sentence of no less than one
    year, as established by Article 2, numbers 1 and 4 section a) of the Extradition Treaty
    between the United Mexican States and the United States of America, as related in Clause
    9 of its appendix.




                                STATUTE OF LIMITATIONS


           On October 8, 2019, the Control Judge for Pre-Trial Proceedings in the Judicial
    District of Morelos, State of Chihuahua, issued a resolution establishing that the facts for
    which the extradition of CESAR HORACIO DUARTE JAQUEZ is requested are crimes
    whose statutes of limitations have not expired.




                                                                                                     2
                                                                       EX - DUARTE JAQUEZ - 001013
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 6 of 73




           The judge said that, pursuant to the statutes of limitations in the laws for the State
   of Chihuahua, specifically Article 107 of the Criminal Code of the State of Chihuahua, it
   is established that the terms for the statutes of limitations will be doubled for those who are
   outside the state. Also, the judge stated that the doubling of the statutes of limitations in
   the laws of Chihuahua results from the international obligations contracted by the Mexican
   state before the United Nations System by adopting the United Nations Convention Against
   Corruption, which states on Article 29:


            "Each State Party shall, where appropriate, establish under its domestic law
           a long statute oflimitations period in which to commence proceedings for any
           offence established in accordance with this Convention and establish a longer
           statute of limitations period or provide for the suspension of the statute of
            limitations where the alleged offender has evaded the administration of
           justice ... "

   In this regard, the Convention establishes that the states have the duty to classify, among
   others, the crime of embezzlement of public funds, when it is willfully committed by a
   public servant for his or her own benefit or for the benefit of third parties. The
   embezzlement of public funds may include the misappropriation of assets, funds or any
   other thing of value that has been received by the servant due to his or her position.


           Based on the above, and considering what benefits the accused the most regarding
   the crime of embezzlement of public funds with aggravated penalty, the judge ruled that,
   given the fact that the first event took place on June 17, 2011 and the last on November 28,
   2014, the statute of limitations will expire at the end of June 16, 2027 and the end of
   November 27, 2030 in favor of CESAR HORACIO DUARTE JAQUEZ.


           Also, regarding the crime of Criminal Association, given that the last event took
   place on November 28, 2014, the statute of limitations will expire at the end of August 27,
   2024.


                                                                                                      3
                                                                        EX - DUARTE JAQUEZ - 001014
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 7 of 73




           Lastly, the Control Judge for Pre-Trial Proceedings established that, given that it is
    known that CESAR HORACIO DUARTE JAQUEZ has been issued a Red Notice by
    the INTERPOL, and given that he was summoned to appear before that court and he did
    not do so, there is no doubt that the accused has evaded the administration and delivery of
    justice. Given that the statutes of limitations have not expired, the arrest warrant is valid
    and enforceable.


           The elements of proof that were analyzed by the Control Judge for Pre . . Trial
    Proceedings in the Judicial District of Morelos, State of Chihuahua, which confirm the
    alleged perpetration of the crimes and led the court hearing the case to issue the arrest
    warrant against CESAR HORACIO DUARTE JAQUEZ, are based on, among others,
    the following:




                                             FACTS



           CESAR HORACIO DUARTE JAQUEZ was the Constitutional Governor of the
    State of Chihuahua from October 4, 2010 to October 3, 2016. Said position put him in
    charge of the Executive Branch at a state level and, therefore, he had a wide set of powers
    and obligations, such as administering the assets owned by the state to meet the objectives
    for which they were intended. However, the accused took advantage of the situation and
    embezzled public resources for the amount of$96,685,253.80 Mexican pesos, which were
    extracted between 2011 and 2014 from several accounts belonging to the Internal Revenue
    Service for the Government of the State of Chihuahua (Secretaria de Hacienda de/
    Gobierno de/ Estado de Chihuahua). For this purpose, he assigned several roles and
    activities, as established by different public servants and people outside public service.


                                                                                                      4
                                                                        EX - DUARTE JAQUEZ - 001015
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 8 of 73




             The aforementioned embezzlement                                was performed through 11 fraudulent
   administrative procedures where 17 payments were made to Union Ganadera Regional
   General "Division del Norte" del Estado de Chihuahua (hereinafter Union Ganadera) and
   to "Financiera de la Division del Norte", S.A. de CV, SOFOM, ENR 1 (hereinafter
   Financiera). Also, while he was working as Governor, he was also a shareholder and
   president of the Board of Directors for Union Ganadera, as established in the registration
   dated May 24, 2007 in the National Agricultural Registry, with resolution number
   l 10.0l.GC30/07 (also known as l 10.04-GC30/07), page 8-1-3.


             Also, CESAR HORACIO DUARTE JAQUEZ worked as founder, mam
   shareholder and president of the administration board ofFinanciera because he owned 98%
   of the "A" series shares that are part of its capital stock, which is about 5,900 of the total
   6,000 shares. Also, he owned 93.35% of the "B" series shares, which consists' of 28,940 of
   the total 31,000 shares. The previous information was obtained from the registration in the


   1 The acronym S.A. de C.V., SOFOM , ENR refer to a variable capital corporation , multiple-purpose financial institution , non-
   regulated entity and is defined in the Mexican business law as follows :

   General Corporations Law

   Article 87 · A corporation exists under a name and is exclusively comprised of shareholders whose obligations are limited to the
   payment of their shares.

   Article 88 · The name will be formed freely, but it will be different from that of any other corporation and, when used, it must
   always be followed by the words "Sociedad Anonima" (Corporation) or its acronym, "S.A."

   Article 213 · In variable capital corporations, capital stock may be increased through contributions made by the shareholders or
   by admitting new shareholders. It may also be decreased through the partial or total withdrawal of the contributions, and the
   only formalities required for this are those established in this chapter.

   Article 215 · The corporate or registered name and the type of corporation will always be followed by the words "de Capital
   Variable" (variable capital) ... C.V.

   General Law of Ancillary Credit Organizations and Activities

   Article 87-B . ....
   ... Those corporations who have expressly included in their bylaws the common and professional performance of one or more of
   the activities mentioned in the previous paragraph , will be considered multiple-purpose financial institutions. Said corporations
   will include financial entities, which may be:
   (... )
              II.       Non-regulated multiple-purpose financial institutions.
   The corporations established in section II of this article will be those that do not have any of the entities mentioned in the
   previous paragraph participating in their capital stock under the aforementioned terms and conditions. These corporations must
   add to their corporate name the expression "sociedad financiera de objeto multiple" (multiple-purpose financial institution) or
   its acronym, "SOFOM", followed by the words "entidad no regulada" (non-regulated entity) or its acronym, "E.N.R." The non-
   regulated multiple-purpose financial institutions will not be subjected to the supervision of the National Bank and Securities
   Commission.


                                                                                                                                        5
                                                                                                     EX - DUARTE JAQUEZ - 001016
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 9 of 73




   Public Registry of Commerce of the state under the electronic commercial page number
   24139.


            While he was a public servant, CESAR HORACIO DUARTE JAQUEZ was a
    partner and shareholder in different companies and businesses, some of which he even co-
    owned along with this brothers, Ricardo, Alejandro and Mario, all of whom have the last
    names DUARTE JAQUEZ, such as the corporation called "Grupo Inmobiliario del
    Norte", S.A. de C.V. Also, along with his wife, Bertha Olga Gomez Fong, and his children,
    Cesar Adrian, Bertha Isabel and Olga Sofia, all of whom have the last names Duarte
    Gomez, they were shareholders in the company called "Ganadera El Saucito Balleza",
    S.P.R. de R.L. de C.V." The accused and his former sister-in-law, Blanca Estela Alvarez,
    were shareholders in Financiera.


            The accused also had ties with Carlos Gerardo Hermosillo Arteaga, who was part of
    the former governor's close circle and who worked as public servant in different offices for
    the Government of Chihuahua during CESAR HORACIO DUARTE JAQUEZ's term.
    Carlos Gerardo Hermosillo Arteaga was a shareholder and Legal Representative of
    Financiera of which, as mentioned previously, CESAR HORACIO DUARTE JAQUEZ
    was a founder, main shareholder and president of the Administration Board.


            Within the criminal case there is a statement made by witness identified with the
    code 56RT65PW726, who stated that CESAR HORACIO DUARTE JAQUEZ met
    Carlos Gerardo Hermosillo Arteaga in 1999 and appointed him Secretary of the Internal
    Revenue Service in Chihuahua, in October 2012, serving until the end of his term.


            The witness stated that Carlos Gerardo Hermosillo Arteaga spent a lot of time with
    and was close to CESAR HORACIO DUARTE JAQUEZ for many years because he
    had been close friends with him and his father since he was young. When Carlos Gerardo


                                                                                                     6
                                                                       EX - DUARTE JAQUEZ - 001017
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 10 of 73




    Hermosillo Arteaga's father died, the accused exercised some sort of informal guardianship
    over him, supporting him financially and morally.


           CESAR HORACIO DUARTE JAQUEZ educated Carlos Gerardo Hermosillo
    Arteaga according to his needs and requirements. At the same time, the latter put all his
    trust in him for the operation and execution of his most delicate and personal issues in the
    widest possible sense. This closeness between them is corroborated by several of the
    testimonies collected, but it is obvious when reviewing the participation in the shares
    because, along with CESAR HORACIO DUARTE JAQUEZ, he has shares in Union
    Ganadera, where Carlos Gerardo Hermosillo Arteaga was the Legal Representative.


    It is worth mentioning that, pursuant to the information found within the criminal case,
    Carlos Gerardo Hermosillo Arteaga died in Chihuahua on March 20, 2017 during a car
    accident.


           CESAR HORACIO DUARTE JAQUEZ did not fulfill his obligations as a public
    servant because, as a governor, he had to manage the state's assets efficiently, effectively,
    economically, transparently and honestly in order to satisfy the objectives for which they
    were intended, and to apply them impartially, pursuant to Article 134, paragraph first of
    the Political Constitution of the United Mexican States; Article 93 section XXXIV of the
    Political Constitution of the State of Chihuahua and Article 5, paragraph first of the Law
    of Expense Budgets, Government Accounting and Public Expenses of the State of
    Chihuahua.


           In the aforementioned legislation, it is established that the state government, in order
    to satisfy society's needs and demands, prepares grant agreements and hiring with different
    individuals and corporations, using public economic resources whose use is not
    discretionary or arbitrary by the state servants. In this regard:


                                                                                                      7
                                                                        EX - DUARTE JAQUEZ - 001018
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 11 of 73




    all servants in the state government, mainly its Governor as the holder of the executive
    power, are required to:


           a.    Administer the public patrimony efficiently, effectively, economically,
                 transparently and honestly to satisfy the objectives for which they were
                 intended, as established in Article 93, section XXXIV of the Political
                  Constitution of the State of Chihuahua and Article 134, paragraph first of the
                  Political constitution of the United Mexican States.


           b.     Apply public resources under its responsibility impartially, as established by
                  Article 83 ter, paragraph second of the Political Constitution of the United
                  Mexican States.


           c.     Exercise the Public Expense pursuant to the guidelines, directives, strategies
                  and goals, based on the principles of efficiency, effectiveness, economy,
                  honesty, rationality, austerity, control, accountability, gender equality and
                  transparency in theadministration of public resources, in order to satisfy the
                  needs required by the development of the State, pursuant to Article 5,
                  paragraph first of the Expense, Government Accounting and Public Expense
                  Budget in the State of Chihuahua. ·


           Pursuant to the federal and state legislation, all payments charged to the budget
    made by the servants must be justified and proven, which did not occur with the payments
    made to Union Ganadera and Financiera, as it will be explained later.


           Pursuant to the Law of Responsibilities of Public Servants in the State of Chihuahua,
    all public servants must abstain from requesting, accepting or improperly receiving, by


                                                                                                       8
                                                                         EX - DUARTE JAQUEZ - 001019
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 12 of 73




   themselves or through intermediaries, money or any other gift or service for themselves or
   for third parties. Mainly, CESAR HORACIO DUARTE JAQUEZ, who was the
   governor, should have abstained from signing agreements or contracts, or from exercising
   public expenses under a conflict of interests, which laid in the fact that he had shares in
   companies at which he was a partner and president and, at the same time, he was a partner
   at Union Ganadera. Those companies were directly benefited from the state' s resources.


          An investigation performed by the state authorities revealed that, in August 2018,
   due to a review in state accounting performed by the Internal Revenue Service, multiple
   millionaire contracts were identified during the years 2011 , 2012, 2013 and 2014, which
   favored Union Ganadera and Financiera.


          It is worth mentioning that said corporations were under the direct control of
   CESAR HORACIO DUARTE JAQUEZ because he was the president of the Board of
   Directors and the Administration Board of the former and the majority shareholder of the
   latter. Therefore, he had a personal and business interest that produced a conflict of interest.


          Serious irregularities were identified during the investigation, which proved that
   fraudulent administrative procedures were used to deliver the public money to the
   corporations linked to CESAR HORACIO DUARTE JAQUEZ, which were informed
   to the Secretariat of Public Service of the State of Chihuahua, pointing out:


          (A)    That the payments were made mostly based on alleged economic I financial
                 support agreements and a loan contract with interests, which were signed at
                 different times during the years 2011 , 2012, 2013 and 2014, with the
                 aforementioned corporations being involved. The state-owned entity called
                 Fideicomiso Estatal para el Fomento de las Actividades Productivas en
                 Chihuahua (State Trust for the Promotion of Productive Activities in


                                                                                                    9
                                                                          EX - DUARTE JAQUEZ - 001020
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 13 of 73




                Chihuahua), part of the Secretariat of Economy (FIDEAPECH), the
                Secretariat of Rural Development and the Internal Revenue Service of the
                State of Chihuahua:


          (B)   That the administrative procedures to make the payments show multiple
                irregularities:   incomplete     documentation,      unfinished     procedures,
                inconsistencies in dates, concepts and amounts, violation of legal procedures
                to grant subsidies (economic I financial support) and hiring, emphasizing the
                obvious conflict of interest between the then-Governor, as the main
                 administrator of the state's patrimony and the corporations for which he also
                 controlled the patrimony; and


          (C)   Mainly, that in the files of the secretariats involved, there is no evidence of
                the fulfillment of the economic and financial backup granted, and the loan
                 contract signed by the corporations associated with CESAR HORACIO
                 DUARTE JAQUEZ. In other words, there is no evidence that the state
                 money at issue has been used for public purposes.




          The payments made to Union Ganadera and Financiera linked to CESAR
    HORACIO DUARTE JAQUEZ amount to $96,685,253.80 Mexican pesos, of which
    $64,685,253.80 Mexican pesos were delivered to Union Ganadera and $32,000,000.00
    Mexican pesos were given to Financiera in the following manner:




                                                                                               10
                                                                      EX - DUARTE JAQUEZ - 001021
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 14 of 73




        DATE OF            TOTAL           OFFICE ISSUING              BENEFITTED
        PAYMENT           AMOUNT           THE RESOURCE                 COMPANY
                                            Internal Revenue
        06/17/2011         $ 582,965.80                            UNION GANADERA
                                                 Service
                                            Internal Revenue
        01/10/2012      $12,000,000.00                                 FINANCIERA
                                                 Service
        01/10/2012
                                            Internal Revenue
        01/25/2012      $36,000,000.00                             UNION GANADERA
                                                 Service
        03/15/2012
                                            Internal Revenue
        09/25/20 12      $ 8,000,000.00                                FINANCIERA
                                                 Service
        10/04/20 12                         Internal Revenue
                        $12,000,000.00                                 FINAN CIERA
        10/04/20 12                              Service
                                            Internal Revenue
        04/25/20 12      $ 2,692,288.00                            UNION GANADERA
                                                 Service
                                            Internal Revenue
        01/09/20 12      $ 5,000,000.00                            UNION GANADERA
                                                 Service
                                            Internal Revenue
        07/ 12/20 12    $10,000,000.00                             UNION GANADERA
                                                 Service
                                            Internal Revenue
        10/ 18/20 13     $ 4,600,000.00                            UNION GANADERA
                                                 Service
                                            Internal Revenue
        04/01/20 13        $ 250,000.00                            UNION GANADERA
                                                 Service
                                            Internal Revenue
        10/ 18/2013         $60,000.00                             UNION GANADERA
                                                 Service
        11/28/2014
                                            Internal Revenue
        11/28/20 14      $ 5,500,000.00                            UNION GANADERA
                                                 Service
        11 /28/20 14
        GENERAL
         TOTAL
      $96,685,253.80


       The analysis of the available proof shows that the irregular procedures and operations
   for the payments made to the companies linked to CESAR HORACIO DUARTE
   JAQUEZ are:




                                                                                             11
                                                                     EX - DUARTE JAQUEZ - 001022
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 15 of 73




    1.   GRANT       NUMBER       352/2011    IN    FAVOR       OF    UNION      GANADERA
         REGIONAL GENERAL "DIVISION DEL NORTE" DEL ESTADO DE
         CHIHUAHUA FOR $582,965.80 MEXICAN PESOS.


         On June 1, 2011, the Secretariat of Rural Development, the Internal Revenue Service
         and Union Ganadera signed the Grant Agreement 352/2011 for the amount of
         $582,965.80 Mexican pesos, in order to acquire the equipment necessary for the
         artificial insemination of beef cattle in support of the producers affiliated to Union
         Ganadera.


         Because of this, on June 17, 2011 , the agreed amount was paid with the check number
         011876 from the account number                           of Santander Mexico S.A.,
         registered under the name of the Internal Revenue Service of the Government of the
         State of Chihuahua; to the credit of the account number                       of HSBC
         Mexico S.A., registered under the name of Union Ganadera.


         The investigation performed by law enforcement authorities in the State of Chihuahua
         shows that, the signing of the aforementioned agreement was fraudulent and there is
         no documentation or information through which Union Ganadera can prove that the
         grant was used for the purpose established in the contract. There is also an absence
         of invoices that credit the purchase of the equipment under the agreement.


         Within the investigation file, there is a report on the bank accounts analyzed, which
         was prepared by a financial expert, and there is a technical financial-accounting report
         issued by the Secretariat of Public Service of the State of Chihuahua, which proves
         the traceability of the public resources given to Union Ganadera. Also, it has been
         confirmed that the procedure to embezzle money from Chihuahua in order to satisfy
         the interests of CESAR HORACIO DUARTE JAQUEZ was fraudulent because it


                                                                                                 12
                                                                       EX - DUARTE JAQUEZ - 001023
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 16 of 73




         was not used for the purposes intended and it was destined to the direct benefit of his
         wife, Bertha Olga Gomez Fong, through her construction company called
         "Pavimentos y Servicios de Parral", S.A. de C.V.


         Once Union Ganadera received the money from the agreement in its accounts, it
         transferred $50,000.00 and $517,802.52 on June 20 and 27th to the account registered
         under the name of "Pavimentos y Servicios de Parral", S.A. de C.V., which belongs
         to Bertha Olga Gomez Fong, who also used the money to make a payment on the
         credit card number                         , issued by American Express Company
         (Mexico) S .A. in favor of Bertha Olga Gomez Fong. The payment was for the amount
         of $43,844.75 Mexican pesos and afterwards, to make a payment for $19,090.00
         Mexican pesos in favor of Victor Hugo Maldonado Gachupin, a worker of the "El
         Milagro" ranch, owned by CESAR HORACIO DUARTE JAQUEZ, allegedly to
         make payroll payments and make payments for the ranch.


         The Superior Audit for the State of Chihuahua analyzed the procedure performed to
         sign the grant agreement and determined that it had been fraudulent because it
         violated several legal provisions related to the handling of public resources.


         This is corroborated by the statements of the witnesses identified as KA5P23/2019,
         5M4GYUH19A/2019 and FE54HD7SHJW/20l9, which are within the investigation
         file.


    2.   GRANT WITH WORK NUMBER 6800685 IN FAVOR OF FINANCIERA DE
         LA DIVISION DEL NORTE, S.A. DE C.V., SOFOM, ENR FOR $9,210,000.00
         AND $2,790,000.00 MEXICAN PESOS


         On October 4, 2011 , the Internal Revenue Service of the State of Chihuahua made 2
         payments in favor ofFinanciera for the amounts of $2,790,000.00 and $9,210,000.00

                                                                                                13
                                                                       EX - DUARTE JAQUEZ - 001024
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 17 of 73




         Mexican pesos, charged to the account number                      of Santander Mexico
         S.A., which is registered under the name of the Internal Revenue Service; and to be
         paid to the account number                      of Santander Mexico S.A., which is
         registered under the name of Financiera. The concept of this operation was a grant,
         with Work Number 6800685. The justification of these payments was attempted
         through the agreement called "Subsidy for the Acquisition of Meat-Producing
         Heifers", which was made with the purpose of acquiring meat-producing heifers. The
         aforementioned agreement was signed by the State of Chihuahua, represented by the
         Internal Revenue Service and the Secretariat of Rural Development, and the
         corporation called Union Ganadera.


         In that particular case, there is no documentation or information to prove that the grant
         given to Union Ganadera was used for the purpose established in the agreement. Also,
         there are no documents or information regarding the validation of the register of
         beneficiaries and suppliers; the documentation that credits the social impact of the
         program; the certificates of delivery and receipt signed by the beneficiaries, the
         intermediate entity and the secretariat; the information regarding the quarterly reports
         of the programming, budgetary and financial progress of the program; or the quarterly
         monitoring of the Regulation and Monitoring Committee to track the progress of the
         fulfillment of the object.


         The traceability or route for the money, analyzed in the Technical Financial-
         Accounting Report from May 9, 2019, which was prepared by a financial expert,
         confirms that the grant was only a simulation, because said resource was not used for
         the alleged purpose of the agreement. Also, the public money that was embezzled was
         used to fund a Trust in the name of CESAR HORACIO DUARTE JAQUEZ and
         his wife, Bertha Olga Gomez Fong, and it was also transferred to a construction




                                                                                                 14
                                                                        EX - DUARTE JAQUEZ - 001025
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 18 of 73




        company whose shareholders are people who are associated with CESAR
        HORACIO DUARTE JAQUEZ.


        Also, on October 10, 2011, a payment was made for $10,000,000 Mexican pesos
        using check number 220, charged to the account number                   of Santander
        Mexico S.A., which is registered under the name of Financiera. The money was
        credited to the account number                  of HSBC Mexico S.A., which is
        registered under the name of Akahi, S.A. de C.V. S.F.P. The money left this account
        and was used on the Trust number            from Banco Mercantil del Norte S.A.,
        which is registered under the name of CESAR HORACIO DUARTE JAQUEZ and
        Bertha Olga Gomez Fong, according to bank documents.


        A second payment was made on October 12, 2011 for the amount of $2,000,000.00
        Mexican pesos from the account number                   of Santander Mexico S.A.,
        which is registered under the name of Financiera, and on December 14, 2011 , a
        payment was made for the same amount of $2,000,000.00 from the account number
                      of Santander Mexico S.A., which is registered under the name of
        Financiera. These payments were credited to Finca Ingenieria Integral S.A. de C.V.,
        which is a company dedicated to construction and the administration of civil work,
        and Cesar Humberto Javalera Leal and Raul Enrique Javalera Leal were benefited.
        These people are witnesses of the sale of the property called "Rancho Santa Rita",
        and CESAR HORACIO DUARTE JAQUEZ's partners in Financiera.


        This is corroborated by the statements of the witnesses identified as KA5P23/2019,
        5M4GYUH19A/201 and FE54HD7SHJW/20l9, which are within the investigation
        file.




                                                                                            15
                                                                   EX - DUARTE JAQUEZ - 001026
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 19 of 73




         Specifically, what was stated by 5M4GYUH19A/201 , who said that he worked as the
         General Director of Investment Programs in the Internal Revenue Service during
         CESAR HORACIO DUARTE JAQUEZ's administration. Therefore, he is in
         conditions of confirming that the grant procedures mentioned in this point were
         simulated and that the payment made was inappropriate. He can also say that,
         according to his powers, he signed part of the documentation prepared to release the
         public funds, as per the request of Carlos Gerardo Hermosillo Arteaga on behalf of
         CESAR HORACIO DUARTE JAQUEZ.


    3.   GRANT WITH WORK NUMBER 6800685 IN FAVOR OF FINANCIERA DE
         LA DIVISION DEL NORTE", S.A. DE C.V., SOFOM, ENR FOR
         $12,000,000.00 MEXICAN PESOS.

         On January 10, 2012, the Internal Revenue Service made a payment of
         $12,000,000.00 Mexican pesos in favor ofFinanciera, through check number 016465
         debited to account number                     of Santander Mexico S.A., which is
         registered under the name of the Internal Revenue Service. The payment was credited
         to the account number                 of Santander Mexico S.A. for a grant for the
         Work number 6800685 , as an alleged "Subsidy for the Acquisition of Meat-
         Producing Heifers", which was used to justify the irregular exit of money.


         The payment of the subsidy was processed by the then-General Director of
         Investment Programs of the Internal Revenue Service who, in his capacity as officer,
         signed part of the documentation prepared to release the public funds at the request
         of Carlos Gerardo Hermosillo Arteaga who, in tum, requested it on behalf of CESAR
         HORACIO DUARTE JAQUEZ. The then-General Director of Investment
         Programs of the Internal Revenue Service made a statement identified under the
         identity protection code 5M4GYUH19A/2019. In it, he stated that, when he signed


                                                                                               16
                                                                     EX - DUARTE JAQUEZ - 001027
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 20 of 73




        the aforementioned notice, he had the authorization of the then-Secretary of the
        Internal Revenue Service, who is identified as KA5P23/2019.


         5M4GYUH19A/2019 also stated that the grant was granted inappropriately to
        Financiera, simulating that it would be used for public purposes when it was actually
        going straight to the patrimony of CESAR HORACIO DUARTE JAQUEZ. Also,
        the procedure took place outside the established ordinary procedure, but it was rushed
        even though there were priority transactions that had been scheduled before. The
        expense was debited from the debtor account because, obviously, the documentation
        needed to prove the exit of the resource did not exist. This was not correct because it
        was not an urgent payment caused by some sort of contingency. This means that the
        nature of said debtor account was distorted only to facilitate the exit of the resource.


        According to the Technical Financial-Accounting Report dated May 9, 2019, the
        traceability or money route confirms that the grant was only a simulation, given that
        on October 11 , 20 11, a payment was made for the amount of$12,000,000.00 Mexican
        pesos, which were debited from the account number                          of Santander
        Mexico S.A., which is registered under the name of Financiera. The money was
        released on January 24, 2012. On that same date, 5 payments for the amount of
        $2,544,815.00 Mexican pesos each were made, which amounted to a total of
        $12,724,075.00 Mexican pesos, debited from the account number                           of
        Santander Mexico S.A., which is registered under the name of Financiera de la
        Division del Norte S.A. de C.V and credited to Financiera Rural.


        Financiera Rural is a rural development banking institution which is part of the
        Federal Government, sectorized in the Federal Internal Revenue and Public Credit
        Service (SHCP), which, according to the law that regulates it, grants credits to



                                                                                                17
                                                                      EX - DUARTE JAQUEZ - 001028
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 21 of 73




         producers and financial intermediaries. According to the investigations, the money
         from the alleged support to buy heifers was used to make payments to Financiera.


         This is corroborated through the statements made by the witnesses identified as
         KA5P23/2019, 5M4GYUH19A/2019 and FE54HD7SHJW/2019. Their statements
         are within the criminal case against CESAR HORACIO DUARTE JAQUEZ. They
         stated that they were part of CESAR HORACIO DUARTE JAQUEZ's office,
         which is why they are aware of the information mentioned.


    4.   LOAN CONTRACT WITH INTEREST NUMBER 887/2011 IN FAVOR OF
         UNION GANADERA REGIONAL GENERAL "DIVISION DEL NORTE"
         DEL ESTADO DE CHIHUAHUA FOR THE AMOUNT OF $5,000,000.00
         MEXICAN PESOS.


         On November 14, 2011 , the loan contract with interest 887/2011 was signed by the
         Government of Chihuahua, which was represented by the Internal Revenue Service
         and the Secretariat of Rural Development, in favor of Union Ganadera, for the amount
         of $5,000,000.00 Mexican pesos, to be paid in one lump sum before June 30, 2013.
         There was also a possibility of early payments for an alleged "loan" made to Union
         Ganadera for work capital.


         On January 9, 2012, a payment was made for $5,000,000.00 Mexican pesos using
         check number 000047, charged to the account number                       of Santander
         Mexico S.A., which is registered under the name of the Internal Revenue Service.
         The money was credited to the account number                 of HSBC Mexico S.A.,
         which is registered under the name of Union Ganadera.




                                                                                              18
                                                                     EX - DUARTE JAQUEZ - 001029
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 22 of 73




             In this particular case, the evaluation performed by the Superior Audit of the State
             shows that important irregularities were detected. This includes the lack of budget
             sufficiency, which violates what is established in the programs that grant subsidies
             such as the Operation of the State Program for the Development of Agricultural,
             Agroindustrial and Forestry Producers (PRODAAF). Also, the amount granted as
             credit exceeded the maximum funding amount and the term established, and, similar
             to the other cases, there is no documentation regarding the payment of the loan in
             question.


             Regarding the traceability of the resources 2, the analysis shows that the money was
             not used pursuant to what was stated in the contract and that it also produced benefit
             in favor of CESAR HORACIO DUARTE JAQUEZ and those close to him.


             Within the investigation file, there is information saymg that, out of the
             $5,000,000.00 Mexican pesos from the loan, $561 ,340.00 were given on January 18,
             2012 to Raul Yafiez Bustillos as payment for the livestock sold to Carlos Gerardo
             Hermosillo Arteaga. On January 23 , 2012, a payment of $3 ,000,000.00 was made to
             purchase a ranch from the then-Governor's family company, "Nueces la Esperanza
             S.A. de C.V.", and one million pesos were deposited into a savings account in the
             financial institution "Akala, S.A. de C.V. S.F.P." Lastly, on January 25, 2012, a
             payment of $1 ,000,000.00 Mexican pesos was made to that company's account.


             The money embezzled was under legal availability and was under the responsibility
             of the public servants involved, i.e., CESAR HORACIO DUARTE JAQUEZ, the
             Secretary of the Internal Revenue Service, the Treasurer of the Internal Revenue
             Service, the head of the department of Payment Scheduling and Control of the
             Internal Revenue Service, the Secretary of Rural Development and the Director of

   2
       Technical Financial-Accounting Report from May 9, 2019. (EXHIBIT 19)

                                                                                                      19
                                                                              EX - DUARTE JAQUEZ - 001030
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 23 of 73




         Agricultural Promotion of the Secretariat of Rural Development. Due to their
         positions, they had the powers that allowed them to make binding decisions regarding
         the handling and destination of the resources mentioned.


         All of this may be corroborated through the statements of witnesses KA5P23/2019,
         5M4GYUH19A/2019, Joaquin Francisco Hernandez Vega, FE54HD7SHJW/2019
         and Juan Ruben Barrio Garza.


    5.   GRANT      NUMBER         991/2011     IN   FAVOR       OF    UNION        GANADERA
         REGIONAL GENERAL "DIVISION DEL NORTE" DEL EST ADO DE
         CHIHUAHUA FOR $36,000,000.00 MEXICAN PESOS.


         On December 1, 2011, the Financial Support Agreement 991/2011 was signed by the
         Secretariat of Rural Development, the Internal Revenue Service and Union Ganadera
         for an alleged "indemnity payment for producers that transport their non-productive
         livestock to the meat processing plant to be sacrificed", for the amount of
         $36,000,000.00 Mexican pesos.


         On January 10, 2012, a payment was made for $16,000,000.00 Mexican pesos,
         through check number 016464, in favor of Union Ganadera. Then, on January 25,
         2012 and March 15, 2012, other 2 payments were made for $10,000,000.00 Mexican
         pesos in favor of Union Ganadera through checks O17104 and O16781 , respectively.


         In this case, in addition to the irregularities in the procedures, there is also a lack of
         documentation and information through which Union Ganadera can prove that the
         grant was used for the agreed purpose. Even though the Secretariat of Rural
         Development was working with a list of people who could be suggested as "alleged
         beneficiaries", there were no attachments with personal identifications or any other


                                                                                                  20
                                                                         EX - DUARTE JAQUEZ - 001031
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 24 of 73




        information corroborating the participation of the beneficiaries or the list of
        beneficiaries to whom the support was going.


        The list of people in the administrative files of the agreement in question identified
        the alleged signatures of 45 people but, after investigating, it was determined that they
        were deceased at the time when the alleged support was provided. Therefore, it was
        impossible for them to sign the documents and the falseness of the document and the
        proceeding to release the funds to Union Ganadera Division del Norte is obvious. In
        other words, the list had signatures of people who were dead at the time when the
        documents were prepared.


        Also, the statements found within the criminal case show that Enrique Alvarado
        Moreno, Manuel Ramirez Vazquez, Mario Fierro Tarango, Juventino Pefia
        Armendariz, Jose Heriberto Aguilar Murga and David Olivas Aguilar stated that they
        did not recognize the signatures in the list of beneficiaries as theirs and that they did
        not receive the amount of support mentioned in it. This means that said signatures
        were falsified.


       This may be corroborated through the statements made by the witnesses
       KA5P23/2019, FE54HD7SHJW/2019, 5M4GYUH19A/20I9. The latter in particular
       was the General Director oflnvestment Programs in CESAR HORACIO DUARTE
       JAQUEZ's administration and said that this grant procedure was irregular because it
       was granted following his instructions. The witness said that Carlos Gerardo
       Hermosillo Arteaga talked to him a few days before signing the document, giving
       him the instructions of the then-governor, even though there was no documentation
       to prove the release of funds. Still, Carlos Gerardo Hermosillo Arteaga was pressuring
       him to move the procedure forward, registering the expense in the debtor account
       because there was no supporting documentation.


                                                                                                21
                                                                        EX - DUARTE JAQUEZ - 001032
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 25 of 73




    6.     GRANT       NUMBER       305/2012    IN   FAVOR       OF    UNION       GANADERA
           REGIONAL GENERAL "DIVISION DEL NORTE" DEL EST ADO DE
           CHIHUAHUA FOR $2,692,288.00 MEXICAN PESOS.


         .. On April 19, 2012, the Secretariat of Rural Development, the Internal Revenue
           Service and Union Ganadera signed the Grant Agreement 305/2012 for the amount
           of $2,692,288.00 Mexican pesos, in order to allegedly "acquire 116 (one hundred and
           sixteen) pieces of equipment for artificial insemination with the purpose ofincreasing
           the genetic quality of the beef', in support of the producers affiliated to said Union
           Ganadera.


           On April 25, 2012, a payment was made for $2,692,288.00 Mexican pesos using
           check number 017910, charged to the account number                        of Santander
           Mexico S.A., which is registered under the name of the Internal Revenue Service.
           The money was credited to the account number                  of HSBC Mexico S.A.,
           which is registered under the name of Union Ganadera.


           This may be corroborated through the statements made by the witnesses
           5M4GYUH19A/2019, Guillermina Hernandez Vazquez, FE54HD7SHJW/2019 and
           NI37SC94WQ/ 2019.


           Also, there is a statement made by the witness identified as 56RT65PW7, who was
           the Secretary of the Internal Revenue Service and who said that, in early 2013 ,
           CESAR HORACIO DUARTE JAQUEZ requested, expressly and directly, along
           with Octavio Legarreta, the then-Secretary of Rural Development, at a meeting in the
           Government House, to perform all the necessary proceedings to withdraw over
           $2,500,000.00 Mexican pesos from the account. This money had been given in 2012


                                                                                                  22
                                                                        EX - DUARTE JAQUEZ - 001033
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 26 of 73




         to Union Ganadera as a grant for the producers who were part ofit to acquire thermos
         for artificial insemination.


         Octavio Legarreta told witness 56RT65PW7 that the job the governor had asked for
         was almost ready to verify and withdraw the payment granted to Union Ganadera
         from the debit account. Leonel De Las Casas, then-Director of Rural Planning and
         Roberto Ditrich Nevarez, then-Director of Agricultural Development, both part of the
         Secretariat of Rural Development, had to prepare the file with some simulated
         documents or documents prepared in that way to send them to the Internal Revenue
         Service.


         Days later, the Secretariat of Rural Development submitted documentation to the
         Internal Revenue Service in an attempt to try and back up the expense. Among this
         documentation was a list of the municipalities that were supposedly benefited.
         However, that was not enough to back up the expense. This situation forced the
         Secretariat of Rural Development to issue other documents in the first months of 2014
         and 2015. At the insistence of the governor, CESAR HORACIO DUARTE
         JAQUEZ, the expense had accounting backup and the record was eliminated from
         the Miscellaneous Debtors account.


         The traceability 3 of the public resources confirms that they were not used pursuant to
         their purpose because the $1 ,112,698.08 Mexican pesos were sent to corporations
         linked directly to CESAR HORACIO DUARTE JAQUEZ as follows: on April 27,
         2012, a payment for $612,698.08 Mexican pesos was made through check number
         000308, debited from the account number                      of HSBC Mexico S.A.,
         which is registered under the name of Union Ganadera. The payment was credited to
         "Genera Proyectos Agroindustriales Inmobiliarios" S.A. de C.V., which belonged to


    Technical Financial-Accounting Report from May 9, 2019.
    3



                                                                                                23
                                                                      EX - DUARTE JAQUEZ - 001034
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 27 of 73




         Ruth Sarahi Martinez Mariscal, an employee of CESAR HORACIO DUARTE
         JAQUEZ at Union Ganadera and at Financiera. She founded said company with her
         husband, Carlos Rafael Encinas, with the purpose of "obtaining state government
         resources".


         On June 25 , 2012, a payment for $500,000.00 Mexican pesos was made through
         check number 000658, debited from the account number                        of HSBC
         Mexico S.A., registered under the name of Union Ganadera, and credited to "Valles
         Baca Hermanos S.P.R. de R.L. de C.V." . The shareholders in said corporation are
         associated to CESAR HORACIO DUARTE JAQUEZ.


    7.   GRANT         NUMBER    376/2012    IN   FAVOR       OF    UNION       GANADERA
         REGIONAL GENERAL "DIVISION DEL NORTE" DEL ESTADO DE
         CHIHUAHUA FOR $10,000,000.00 MEXICAN PESOS.


         On May 25 , 2012, Grant Agreement 376/2012 is signed by, on the one hand, the state
         government, represented by the Internal Revenue Service and the Secretariat of Rural
         Development, and on the other hand, by Union Ganadera, for the amount of
         $10,000,000.00 Mexican pesos, which was supposed to be used to "acquire food for
         cattle" .


         On July 12, 2012, a payment was made for $10,000,000.00 Mexican pesos using
         check number 018552, charged to the account number                       of Santander
         Mexico S.A., which is registered under the name of the Internal Revenue Service for
         the State of Chihuahua. The money was credited to the account number
         of HSBC Mexico S.A., which is registered under the name of Union Ganadera.




                                                                                               24
                                                                     EX - DUARTE JAQUEZ - 001035
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 28 of 73




           Pursuant to the bank information found within the criminal case, which was analyzed
           by a financial expert4, it was confirmed that the money from the subsidy was not used
           as it should have, and it also benefitted CESAR HORACIO DUARTE JAQUEZ
           and/or those close to him. This can be corroborated by analyzing the transactions. For
           example, on August 10, 2012, a payment for $1 ,360,000.00 Mexican pesos was made
           through check number 000665 , debited from the account number                                                              of
           HSBC Mexico S.A., registered under the name of Union Ganadera, and credited to
           "Valles Baca Hermanos S.P.R. de R.L. de C.V.". The shareholders in said corporation
           are associated to CESAR HORACIO DUARTE JAQUEZ.


           On August 13, 2012, another payment for $3 ,987,500.00 Mexican pesos was made
           through check number 000666, debited from the account number                                                               of
           HSBC Mexico S.A., registered under the name of Union Ganadera, and was credited
           to Grupama S.A. de C.V. (whose taxpayer registration number is GRU0109252R7).
           This company is dedicated to the wholesale trade of fertilizers, pesticides and sowing
           seeds, and not to purchasing cattle feed.


           Another payment was made on August 28, 2012 for $2,652,500.00 Mexican pesos
           through check number 000672, debited from the account number                                                               of
           HSBC Mexico S.A., which is registered under the name of Union Ganadera. It was
           credited to Francisco Javier Diaz Batrez, who was pointed out by the Tax
           Administration Service (SAT) as an EFO ( company that charges for simulated
           operations). 5

   •Technical Financial-Accounting Report from May 9, 2019 .
   5 Pursuant to the Federal Tax Code, when the tax authorities detect that a taxpayer has been issuing

   invoices without having the assets, staff, infrastructure or material capacity, directly or indirectly, to render
   the services or to produce, commercialize or deliver the assets included in said invoices or if said
   taxpayers are not located , it will be presumed that the operations covered by said invoices do not exist.
   [...)

   The effects of the publication of this list will be to consider, with general purposes, that the operations contained in the tax
   invoices issued by the taxpayer in question do not produce or did not produce any tax effect.

                                                                                                                                      25
                                                                                                       EX - DUARTE JAQUEZ - 001036
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 29 of 73




         Lastly, on August 29, 2012, a payment for $2,000,000.00 was made through check
         number 000673 , debited from the account number                    of HSBC Mexico
         S.A., registered under the name of Union Ganadera, and it was credited to "Promotora
         Ganadera del Real" S.A. de C.V. (whose taxpayer identification number is
         PGR9607I2UU7), for the purchase that Carlos Gerardo Hermosillo Arteaga made of
         a property used as a meat processing plant from the shareholders of said corporation.


         This may be corroborated through the statements made by the witnesses identified as
         5M4GYUH19A/2019 and FE54HD7SHJW/20l9.


    8.   PAYMENT IN FAVOR OF FINAN CIERA DE LA "DIVISION DEL NORTE",
         S.A. DE C.V., SOFOM, ENR, FOR $8,000,000.00 MEXICAN PESOS, TO
         PURCHASE A BUILDING.


         On September 25 , 2012, a payment was made for $8,000,000.00 Mexican pesos
         through an electronic transfer charged to the account number                          of
         Santander Mexico S.A., which is registered under the name of the Internal Revenue
         Service. The money was credited to the account number                        of Banco
         Mercantil del Norte S.A., which is registered under the name of Financiera.


         As per the instructions of CESAR HORACIO DUARTE JAQUEZ, his
         collaborators pretended to justify said payment under the concept of an acquisition.
         They tried to make it appear as if the Government of Chihuahua had acquired an
         urban lot located at the Guillermo Prieto street, number 4, in the comer with the
         Mercaderes street, in Hidalgo del Parral, Chihuahua.




                                                                                               26
                                                                      EX - DUARTE JAQUEZ - 001037
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 30 of 73




        The investigations performed by the technical body in charge of the supervision of
        public expenses in Chihuahua, which is the Superior Audit, show that the procedure
        performed to obtain the payment was fraudulent because it violated several legal
        provisions related to the handling of public resources.


        The analysis of the elements of proof shows that the payments lack a valid
        justification because on September 25, 2012, the Internal Revenue Service made a
        transfer to the account number                             for $8,000,000.00 Mexican
        pesos, which appeared that same day under page 9040077, as seen on the statement
        for the period comprised from September 1 to 30, 2012 for the account number
                      , of the same bank, Santander S.A., which is registered under the name
        GOB EDO CHIH SECRETARIA DE HACIENDA OBRA PUBLICA (Government
        of the State of Chihuahua, Internal Revenue Service, Public Works).


        On that same date, Carlos Gerardo Hermosillo Arteaga signed a document saying he
        was receiving $8,000,000.00 Mexican pesos from the Government of Chihuahua for
        expenses to be proven for the acquisition of a building from Financiera. However,
        there is no evidence or documentation to back up the purchase of the building for that
        amount from the owners, Consuelo Garcia Chavez and Luz Maria Torres Garcia.


        Therefore, there was no reason to make the payment to Financiera because there is
        no evidence that the sellers of the asset requested it or rather, that any agreement took
        place between the Government of Chihuahua and the aforementioned Financiera or
        between the latter and the sellers.


        According to the bank accounts that were studied by a financial expert, the
        traceability 6 or the route that the money took confirms that the payment was only a


   Technical Financial-Accounting Report from May 9, 2019.
   6



                                                                                                 27
                                                                         EX - DUARTE JAQUEZ - 001038
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 31 of 73




         simulation because the resource was not used for the supposed purpose of the
         agreement. It also produced a direct and immediate benefit for CESAR HORACIO
         DUARTE JAQUEZ. For example, on October 31, 2012, a payment for
         $9,000,000.00 Mexican pesos was made through check number 000895, debited from
         the account number              of Banco Mercantil del Norte S.A., registered under
         the name of Financiera, and credited to the account number                , registered
         under the name of "Akahi" S.A. de C.V. S.F.P., which belongs to Carlos Gerardo
         Hermosillo Arteaga.


         That same day, two other deposits were made into the account number                 for
         "Akahi" S.A. de C.V. S.F.P., which belongs to Carlos Gerardo Hermosillo Arteaga,
         for the amounts of $5,000,000.00 Mexican pesos and $6,000,000.00 Mexican pesos,
         which, along with the $9,000,000.00 Mexican pesos mentioned above, totaled the
         amount of$20,000,000.00 Mexican pesos, which were deposited on that date into the
         account number                of HSBC Mexico S.A., registered under the name of
         "Union de Credito Progreso" S.A. de C.V. The money was deposited into the Trust
         number           of Banco Mercantil del Norte S.A., which is registered under the
         name of CESAR HORACIO DUARTE JAQUEZ and Bertha Olga Gomez Fong.
         This last information was obtained from a net worth statement made by the accused
         when he was the governor.


         This is corroborated through the statements made by the witnesses identified as
         56RT65PW7, Guillermina Hernandez Vazquez, FE54HD7SHJW/2019, who worked
         at the Internal Revenue Service and therefore, have sufficient knowledge to give a
         statement regarding the embezzlement of the funds requested by CESAR
         HORACIO DUARTE JAQUEZ, and operated by Carlos Gerardo Hermosillo
         Arteaga.




                                                                                              28
                                                                    EX - DUARTE JAQUEZ - 001039
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 32 of 73




   9.    GRANTS NUMBER 384/2013 AND 0426/2013 IN FAVOR OF UNION
         GANADERA REGIONAL GENERAL "DIVISION DEL NORTE" DEL
        ESTADO DE CHIHUAHUA FOR $250,000.00 AND $60,000.00 MEXICAN
        PESOS, RESPECTIVELY.


        On April 1, 2013 and October 18, 2013, respectively, the Internal Revenue Service
        issued checks in favor of Union Ganadera for $250,000.00 and $60,000.00 Mexican
        pesos. There was an attempt to irregularly justify the payments through the Grant
        Agreements numbers 384/2013 and 426/2013 , whose purpose was to "defray the
        expenses to transport exhibition cattle to the San Marcos Fair in the State of
        Aguascalientes". The agreements were signed by the Government of Chihuahua,
        represented by the Internal Revenue Service and the Secretariat of Rural
        Development and Union Ganadera.


        The traceability 7 of the public resource confirms that it was not used for the purpose
        mentioned in the agreement, and that it also benefitted CESAR HORACIO
        DUARTE JAQUEZ and/or those close to him, given that several transactions took
        place. Among these transactions, there was one that took place on April 2, 2013 for
        $80,000.00 Mexican pesos through check number 000733 , debited from the account
                        of HSBC Mexico S.A., which is registered under the name of Union
        Ganadera and it was credited to American Express Company. Another transaction on
        April 15, 2013 was debited from the same account and credited to Brando S.A. de
        C.V. There was another transaction for $80,000.00 Mexican pesos on April 16, 2013 ,
        which was credited to the account of Ana Lilia Nufiez Mendoza and, lastly, there was
        a transaction on April 17, 2013 for $35,000.00 Mexican pesos, which was credited to
        Diana Alejandra Renteria Ortiz. None of the people mentioned previously is related
        or is responsible for the programs for which the subsidy was supposedly created.


   Technical Financial-Accounting Report from May 9, 2019.
   7




                                                                                               29
                                                                       EX - DUARTE JAQUEZ - 001040
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 33 of 73




          Also, the documents mentioned were signed after the money for the agreement was
          delivered, because on April 1, 2013 , check number 1257178 for $250,000.00
          Mexican pesos was written in favor of Union Ganadera, and it was reflected on April
          2, 2013 at the statement for the period comprised between April 1 and 30, 2013. The
          check was issued from the account number                  of BBVA Bancomer S.A.,
          whose registered owner is GOB EDO CHIH SECRETARIA DE HACIENDA
          (Government of the State of Chihuahua, Internal Revenue Service). The agreement
          that gives rise to the grant of the money is dated March 26, 2013 and it did not have
          the necessary signatures at the time when the money was delivered.


          This may be corroborated through the statements made by the witnesses identified as
          56RT65PW7, FE54HD7SHJW/2019, Guillermina Hernandez Vazquez, Irvin Jahir
          Ontiveros Vasquez, Fernando Tarango Mendoza, Carlos Sancen Contreras and
          PYRTEJ/2018, which are within the criminal case opened against CESAR
          HORACIO DUARTE JAQUEZ.


    10.   GRANT      NUMBER       995/2013     IN   FAVOR      OF    UNION        GANADERA
          REGIONAL GENERAL "DIVISION DEL NORTE" DEL ESTADO DE
          CHIHUAHUA FOR $4,600,000.00 MEXICAN PESOS.


          On October 18, 2013 , the Internal Revenue Service gave Union Ganadera
          $4,600,000.00 Mexican pesos. There was an attempt to irregularly justify the
          payment through the Grant Agreement number 995/2013 dated October 20, 2013 ,
          signed, on the one hand, by the Government of Chihuahua, represented by the Internal
          Revenue Service and the Secretariat of Rural Development, and on the other hand,
          by Union Ganadera. The agreement for the amount mentioned was supposed to be for
          the execution of the Meat-Producing Cattle Repopulation Program in the state.


                                                                                                30
                                                                       EX - DUARTE JAQUEZ - 001041
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 34 of 73




            In this case, according to the information in the bank accounts that were analyzed by
            a financial expert8, the fraudulent procedure is confirmed when tracing the route
            followed by the money given to Union Ganadera.


            There were three money transfers made on October 31 , 2013 for $2,049,893.71
            Mexican pesos, on November 22, 2013 for $1 ,586,467.10 Mexican pesos, and on
            January 7, 2014 for $562,540.66 Mexican pesos, which were all debited from the
            account number                             of HSBC Mexico S.A., which is registered under the
            name of Union Ganadera. They were all credited to the account number
            ofBBVA Bancomer S.A., which is registered under the name of Union Ganadera.


            The foregoing plus other transactions that put the legality of all transactions into
            question. For example, on January 6, 2014, there was a payment of $562,540.66
            Mexican pesos made in favor of "Brando" S.A. de C.V., which is a company
            connected to CESAR HORACIO DUARTE JAQUEZ. This situation was verified
            through the different investigations ~ade by the authorities of the Public Prosecutor
            Office in Chihuahua. These investigations include the search warrants that took place
            in the former governor's residence, in Hidalgo del Parral, Chihuahua.


            This may be corroborated through the statements made by the witnesses identified as
            56RT65PW7,               5M4GYUH19A/20I9,                        Guillermina   Hernandez       Vazquez,
            FE54HD7SHJW/2019.


   11.      GRANT RECEIVED THROUGH INTERF AZ SI GOS - SFI. GRANT ON
            PAGES NUMBER CPS-27151/2014, CP-S-27152/2014 AND CP-S-27153/2014
            IN FAVOR OF UNION GANADERA REGIONAL GENERAL "DIVISION

  8
      Technical Financial-Accounting Report from May 9, 2019. (EXHIBIT 19)

                                                                                                                   31
                                                                                            EX - DUARTE JAQUEZ - 001042
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 35 of 73




         DEL NORTE" DEL ESTADO DE CHIHUAHUA FOR $5,500,000.00
         MEXICAN PESOS.


         On November 28, 2014, the Internal Revenue Service gave Union Ganadera
         $5,500,000.00 Mexican pesos. There was an attempt to irregularly justify this
         payment through the simulation of 3 grants in page numbers CP-S-27151/2014, CP-
         S-27152/2014 and CP-S-27153/2014. The money was supposed to be a grant for the
         purchase of oatmeal, com and beans, in support of livestock producers affiliated to
         Union Ganadera during November 2014.


         There is a discrepancy between the purpose of the grant and the budget sufficiency
         authorized by the Internal Revenue Service, given that on November 27, 2014, Adrian
         Dozal Dozal, Director of Administrative Services, prepared and signed the documents
         called "Government of the State of Chihuahua, Subsidies", which were the
         notification on page 32-3079/2014, notification on page 32-3080/2014 and
         notification on page 32-3081/2014. The documents state the same budget application,
         to be debited from the Budgetary Program 1301700, Definition and Performance of
         the Planning of Rural Development in activity 2 of component 1.


         This may be corroborated through the statements made by the witnesses identified as
         56RT65PW7, 67HD6JA9K2S/201, FE54HD7SHJW/2019, Oscar Rene Leos
         Rodriguez and Sandra Luz Esparza Dominguez, which are within the criminal case.




                                               * * *




                                                                                              32
                                                                    EX - DUARTE JAQUEZ - 001043
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 36 of 73




            The 11 points explained above show that the investigations performed by the
    authorities in the State of Chihuahua found no evidence among the official files to prove
   the purchase of the materials or services for which the aforementioned agreements were
    signed and the payments made for oatmeal, com and beans. Also, it cannot be proven that
   they were delivered to the beneficiaries, which could verify the veracity of the subsidies.


            Even further, pursuant to what was stated by several witnesses, given that there is
   no documentation to justify the expenditure of the money, the expense was improperly
   charged to the "debtor account of the government's accounting". This was done in order to
   leave no evidence of the misappropriate of the resources. The debtor account should have
   only been used in the event of serious emergencies in the state that would make it essential
    to make expenses without any proof, such as climate events, natural disasters, etc.


            The expense charged to the debtor account was registered temporarily until it was
   possible to justify it. The public resources embezzled by CESAR HORACIO DUARTE
   JAQUEZ were charged to the debtor account because, once again, when the money was
   surrendered, there was no justification in most cases.


            The effects on the patrimony of Chihuahua due to the payments made in the 11
   procedures are reflected in the different bank statements within the criminal case against
   CESAR HORACIO DUARTE JAQUEZ, which are as follows:




                   'Withdraw:       Withdraw                                !
  Date of                                                  Deposit            Deposit
           Total       al               al      Total
  Paymen Amount Account       Bank                         Account    Bank    Account
                                     Account Amount
      t                                                     No.               Owner
                   , N o.             Owner              ,
                   !          Banco           I          ·         I
  06/ 17/2       $           Santand Internal $582 965.8           ! HSBC      Union
    011 582 965.80 I            er,  Reve?ue           oI            Mexico, Ganadera
            '      1           S     Service I                        S.A.
                       I             .A.             1




                                                                                                33
                                                                      EX - DUARTE JAQUEZ - 001044
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 37 of 73




                                 Banco Internal                             Banco
   01/10/2 :$12,000,00 65501899 Santand: Revenue ,$12,000,00              Santande Financiera
     012 ·         0.00   005      er,   Service        0.00              ; r,
                                  S.A.                       ,               S.A.
   Ol/10/2 \$16,000,00 I       I       I Internal j          j             i            I
     012 !         0.00 '      ! Banco I Revenue i           i             I            !
   01/25/2 i$10~-0oo))o        ,Santand\ Service 1$36,000,00               i :e~~~      I      Union

   03~lH$1D,OOt!i               i    se~- 1             I   0.001          I   S.A. r          anadera

                                        Internal                              Banco
                                 Banco Revenue                             ·Mercanti •
   09/25/2 $8,000,000           Santand Service $8,000,000 !                     1   . Financiera
     012           .00                er,                   .00 :              del
                                     S.A.                                     Norte,
                                                                               S.A.
    10/04/2 $9,210,000 .          Banco · Internal :         .              . Banco .
      012           .00         .Santand Revenue :$12,000,00 i             'Santande'p·      .
    10/04/2 $2,790,000              er,   Service :     0.00                ·   r,   i manctera
      012           .00 .          S.A.                                        S.A.
            I               I   I Banco j Internal               *Check I               1,,.




                            i   i       I Revenue               0017910 I To be
    04/25/2 $2,692,288          1Santandi S .       $2,692,288    TIN· 1 fi       I Union
                        1       ,        .   erv1ce                  . ;Con 1rrne
      012           .00 I       \ er, I1                    .00 UGR0 512 i    d   i Ganadera
            I               I   I S.A. 1                         02HB3 I          I
            I               i
                            1
                                ' B anco I Interna1
                                ,
                                            I
                                                                         I' HSBC        .,
    Ol/09/2 j$5 ,000,000          Santand! Revenue $5 ,000,000           ! M, .      Umon
     012    I        .00 I           Se~-   I Service        .00           I ;::,co, Ganadera
            i                        Banco I Internal                      I HSBC I
    07/12/2 j$10,000,00             Santandl Reve~ue $10,000,00            1Mexico, j Union
      012   J      0.00               S~~- I Service       0.00            j S.A.    Ganadera
                                                                                         J


                                            '                              '              !


            I
                                1
                                  Banco I Internal                  ~      I HSBC
    10/ 18/2 1$4,600,000        1Santand l Revenue $4,600,000              1M ' .   Union
      013   J         .00          er, I Service           .00             I ;:co, Ganadera
            i                   ! S.A. I                       l           I    ..
    04/01 /2:1·     $           1BBVA Internal
                                            l              $               1 H~~c I Union
      013 \250,000.00           IBancoml Rseve~ue 250,000.00 I             I MseXAlCO, I Ganadera
             :                  , er, 1 erv1ce               ,             1    •   •



                                                                                                  34
                                                                    EX - DUARTE JAQUEZ - 001045
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 38 of 73




            I             i       i   S.A.   I       I           I           i
                          I      I BBVA i Internal               i           I
   10/18/2              $         IBancoml Reven'ue         $                1 H~~C    Union
     013      60,000.00 I         j  er, I Service 60,000.00 /               / M;:~o, Ganadera
                          .         S.A. i                    I              i
   11/28/2 j$1 ,500,000 /        /       j Internal           I              II



     014 !            .00 !      ! BBVA I Revenue             j              ,
   l 1/28/2 1$1 ,500,000         !Bancoml Service $5,500,000                 1    MH~~C    Union
     014 i            .00 I      ! er, !                  .00 I                    exico, Ganadera
  ~ uoo;o~~l                     i    s.A.   I                   I           I s.A.
   GENE
    RAL $96,685,25
   TOTA       3.80
     L




            The aforementioned $96,685 ,253.80 Mexican pesos were delivered by the
    Government of Chihuahua through 17 bank transactions between 2011 and 2014, made to
    the bank accounts that belonged to the benefitted companies, which were controlled by
    people in which CESAR HORACIO DUARTE JAQUEZ trusted, his accountant,
    Guadalupe Medina Aragon, and his partner, Hermosillo Arteaga.


            Then, the public money was transferred to other bank accounts before being used
    for non-public purposes, such as CESAR HORACIO DUARTE JAQUEZ's personal
    expenses (which included the payment of his taxes). It was also used to pay for the expenses
    of other companies that belonged to him and his family, and to purchase properties for him
    or for his benefit.




                                                                                                35
                                                                       EX - DUARTE JAQUEZ - 001046
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 39 of 73




           Regarding the registration of authorized signatures in the bank accounts that belong
    to Union Ganadera, Carlos Gerardo Hermosillo Arteaga is registered in 8 of them,
    Guadalupe Medina Aragon in 2, and CESAR HORACIO DUARTE JAQUEZ in 1. This
    way, only 2 people whom the former governor absolutely trusted and himself had access
    to the bank accounts that received the millionaire payments.


           Also, CESAR HORACIO DUARTE JAQUEZ embezzled the money for his
    benefit, taking advantage of the structure of the Government of Chihuahua and his position
    as the holder of the executive power. He used the staff under his command and the means
    and instruments that belong to the public offices he headed.


           All procedures were verified by the Superior Audit of the State, which is the
    technical entity in charge of supervising public expenses. The audit verified that the
    expenses were fraudulent because they violated several legal provisions regarding the
    handling of public resources. According to the aforementioned Superior Audit of the State,
    granting the resources to the corporations in question was ·unfounded due to a conflict of
     interest, because, when the agreement was signed, CESAR HORACIO DUARTE
    JAQUEZ was serving as the Constitutional Governor of Chihuahua and was also the
    president of the Board of Directors of Union Ganadera. This conflict of interest produced
     a personal gain or unjust benefit for CESAR HORACIO DUARTE JAQUEZ.


           Another thing worth mentioning is that some of the behaviors of CESAR
     HORACIO DUARTE JAQUEZ allowed to verify the existence of a group of people who
     is dedicated to the organized and repeated execution of criminal acts. In this case, it is
     consistent in the embezzlement and provision of public money through the use of the
     structure of the Government of Chihuahua.




                                                                                                 36
                                                                       EX - DUARTE JAQUEZ - 001047
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 40 of 73




          Said people were hierarchically organized along with CESAR HORACIO
   DUARTE JAQUEZ, who did management work, and the people close to him, forming a
   criminal structure to steal assets that belonged to the state, using public servants and people
   outside public service. The purpose of this organization was the organized and repeated
   execution of criminal acts. In particular, the embezzlement and provision of public money
   through the use of the structure of the Government of Chihuahua.


          In particular, the purpose of this group's cnmes was reflected in the cnmes
   committed and investigated within this criminal case, which took place between 2011 and
   2014. In that period, 11 fraudulent administrative procedures took place to embezzle funds
   from the Government of Chihuahua, to both Union Ganadera and Financiera, where
                                                                            ~
   CESAR HORACIO DUARTE JAQUEZ had a personal and business interest.


         It should not be overlooked that the criminal case contains more than 20 statements
   made by people who have said that, from 2010 to 2016, when CESAR HORACIO
   DUARTE JAQUEZ was working as Governor for the State of Chihuahua, the witnesses
   worked for the Internal Revenue Service and the Secretariat of Rural Development, which
   is why they are aware of the facts described. Therefore, it is worth highlighting the
   statement made by Guadalupe Siqueiros Tarango, who was Secretary during the 2005 to
   October 2010 period. He then was a Delegate from 2010 to 2016 and is currently President
   of the Board of Directors of Union Ganadera, after being appointed in 2017. The
   aforementioned person emphasized that Union Gariadera was directed, from 2010 to late
   2016, by CESAR HORACIO DUARTE JAQUEZ, Carlos Gerardo Hermosillo Arteaga
   and Guadalupe Medina Aragon. He stated that they were the only ones who were able to
   interfere in the way in which the resources were handled and who were aware of the
   movements of money.




                                                                                                  37
                                                                         EX - DUARTE JAQUEZ - 001048
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 41 of 73




          The witnesses identified as N52Sl-6FDX37M/2017, 56RT65PW7, KA5P23/2019,
    5M4GYUH 19A/2019 were part of the public administration of Chihuahua when CESAR
    HORACIO DUARTE JAQUEZ was Governor.


          The witnesses agree that, during the exercise of their powers and actions, they were
    able to be informed directly of the existence and operation of a structure headed by the
    former governor that took public resources in the state for their own benefit. This
    organization was operated through an integral organization that was formed especially
    since 2012 and was formed by high-level public servants, such as the then-Secretary of the
    Internal Revenue Service and the Secretary of Rural Development, in addition to the
    following: Javier Garfio Pacheco, Pedro Hernandez Flores, Marcelo Gonzalez Tachiquin,
    Carlos Gerardo Hermosillo Arteaga, Gerardo Villegas Madriles, Sergio Medina, Antonio
    Tarin, Santiago Moreira, Everardo Medina, Manuel Bremer, Sergio Jurado, Ricardo Yafiez
    Herrera and Jesus Alonso Duarte Garcia. Likewise, since 2012, some businessmen had a
    close relationship with the former governor, including Jose Yafiez, Jaime Galvan, Parrish
    Cardenas, Anuar Elias, Gabriel Aude, Eduardo Gonzalez and Eugenio Baeza.


          The criminal case contains an identification proceeding that took place on October
    8, 2019 and was performed by the person whose identity is reserved under the
    individualization control number 56RT65PW7, where the witness recognized CESAR
    HORACIO DUARTE JAQUEZ as the person who appears in the photograph marked
    with number 5.




                                                 * * *




                                                                                               38
                                                                      EX - DUARTE JAQUEZ - 001049
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 42 of 73




         In accordance with Articles 3 and 10, sections 2 and 3, subsections a) and b) of the
   Extradition Treaty between the United Mexican States and the United States of America,
   our government provides and attaches duly certified, legalized and sworn copies, along
   with English translations of the following:


                                            EXHIBITS


   I.     Sworn statement by Daisy Alvarez Zavala, Executive Head Prosecutor attached to
         the Directorate of Extraditions at the General Directorate of International
         Procedures of the Deputy Attorney General ' s Office for Legal and International
         Affairs of the Federal Attorney General' s Office, in which she states that she is
         familiar with the case being pursued against CESAR HORACIO DUARTE
         JAQUEZ. She also explains the charges filed against the accused and the laws
         applicable to the case, and also provides a summary of the facts and describes the
         evidence that proves his alleged responsibility in the perpetration of the crimes of
         which he is accused, and attaches:


         ANNEX A: Sworn statement made by Cesar Augusto Peniche Espejel, Public
                       Prosecutor in the State of Chihuahua, where he summarizes the
                       investigation made by the law enforcement authorities in the State of
                       Chihuahua, and explains the evidence collected to credit the alleged
                       perpetration of CESAR HORACIO DUARTE JAQUEZ of the
                       crimes of which he is accused.



         EXHIBIT 1. Arrest warrant dated October 8, 2019, issued against CESAR
                       HORACIO DUARTE JAQUEZ by the Control Judge for Pre-Trial
                       Proceedings of the Judicial District of Morelos, State of Chihuahua,
                       within criminal case number 3041/2019, for the crimes of

                                                                                              39
                                                                     EX - DUARTE JAQUEZ - 001050
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 43 of 73




                      Embezzlement of Public Funds with aggravated penalty and Criminal
                      Association with aggravated penalty to the detriment of the
                      Government of the State of Chihuahua. In the same order, the judge
                      also states that, pursuant to the statutes of limitations established by
                      the laws in the State of Chihuahua, and considering what benefits the
                      accused the most regarding the crime of embezzlement of public
                      funds- given that the first event took place on June 17, 2011 and the
                      last on November 28, 2014-the statute of limitations will expire at the
                      end of June 16, 2027 and the end of November 27, 2030, respectively.

                      Also, regarding the crime of Criminal Association, given that the last
                      event took place on November 28, 2014, the statute oflimitations will
                      expire on August 27, 2024.


          EXHIBIT 2. Text containing the legal provisions that determined the elements
                      constituting the crimes, the penalties applicable thereto and the
                      provisions regarding the statute of limitations of the criminal case,
                      valid at the time in which the events took place.


          EXHIBIT 3. Criminal complaint filed on November 22, 2018 by Gregorio Daniel
                      Morales Luevano and Karla Guadalupe Godoy Ortiz, public servants
                      attached to the Secretariat of Public Service of the Government of the
                      State of Chihuahua.


          EXHIBIT 4. Decree number 1136/2010 XI P .E. from August 10, 2010, published
                      in the Official Journal of the State of Chihuahua, which credits the
                      appointment of CESAR HORACIO DUARTE JAQUEZ as
                      Governor of said entity. Attached to this decree are the pay slips that
                      correspond to the years 2011 , 2012, 2013, 2014, 2015 and 2016. These

                                                                                              40
                                                                    EX - DUARTE JAQUEZ - 001051
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 44 of 73




                      slips show the monthly base salary for the State Governor.


         EXHIBIT 5. Electronic commercial page 24139, which was registered on January
                      16, 2008 at the Public Registry of Commerce of the State of
                     Chihuahua, for the incorporation of the corporation known as
                     "Financiera de la Division del Norte", S.A. de CV, SOFOM, ENR,
                     where CESAR HORACIO DUARTE JAQUEZ was a shareholder
                     and president of the Administration Board. Also, attached is an M8
                     format for the alienation of shares, which was registered on November
                      12, 2008 for the purchase of shares in favor of Carlos Gerardo
                     Hermosillo Arteaga. Also, there are M2 formats attached, which were
                     registered on October 5, 2009, October 29, 2010 and February 28,
                     20 12, for the increase in capital of the corporation called "Financiera
                     de la Division del Norte", S.A. de CV, SOFOM, ENR.


         EXHIBIT 6. Resolution number 110.0l.GC30/07 from May 24, 2007, issued by
                     the Department of Agriculture and Livestock Organizations, of the
                     Directorate of the National Agriculture and Livestock Registry of the
                     Legal Coordination of the Secretariat of Agriculture, Ranching, Rural
                     Development, Fishing and Food, for which a registry resolution was
                     issued for the incorporation, organization and operation of Union
                     Ganadera Regional General "Division del Norte" del Estado de
                     Chihuahua.


         EXHIBIT 7. Grant Agreement number 352/2011, dated June 1, 2011 , signed by the
                     Government of the State of Chihuahua through the Internal Revenue
                     Service and the Secretariat of Rural Development, and the corporation
                     called Union Ganadera Regional General "Division del Norte" del


                                                                                              41
                                                                     EX - DUARTE JAQUEZ - 001052
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 45 of 73




                      Estado de Chihuahua, which was represented by Carlos Gerardo
                      Hermosillo Arteaga, in his capacity as Interim President of the Board
                      of Directors. This agreement has attached the check number 011876
                      dated June 16, 2011 for the amount of $582,965.80 Mexican pesos.


          EXHIBIT 8. Agreement to Coordinate Actions, dated September 14, 2010, signed
                      between the Government of the State of Chihuahua through the
                      Internal Revenue Service and the Secretariat of Rural Development,
                      and the corporation called Union Ganadera Regional General
                      "Division del Norte" del Estado de Chihuahua, which was represented
                      by Pedro Ruben Ferreiro Maiz, Jose Refugio Olivas Navarrete and
                      Jorge Kosturakis Garcia, through which the Government of the State
                      of Chihuahua was required to make contributions derived from the
                      Program Coordination Framework Agreement for the Acquisition of
                      Meat-Producing Heifers in the State of Chihuahua, to which 2 receipts
                      dated November 30, 2011 are attached, signed by Carlos Gerardo
                      Hermosillo Arteaga, legal representative of "Financiera de la Division
                      del Norte", S.A. de CV, SOFOM, ENR, for the amounts of
                      $9,210,000.00 and $2,790,000.00. It also has attached the Program
                      Coordination Framework Agreement for the Acquisition of Meat-
                      Producing Heifers in the State of Chihuahua from September 13, 2011 ,
                      and its rules of operation.

                                                                                 '
          EXHIBIT 9. Agreement to Coordinate Actions, dated September 14, 2011 , signed
                      by the Government of the State of Chihuahua through the Internal
                      Revenue Service and the Secretariat of Rural Development and the
                      corporation caHed Union Ganadera Regional General "Division del
                      Norte" del Estado de Chihuahua, represented by Pedro Roberto Baca


                                                                                             42
                                                                   EX - DUARTE JAQUEZ - 001053
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 46 of 73




                     Gomez, through which the Government of the State of Chihuahua was
                     required to make contributions derived from the Coordination
                     Framework Agreement for the Acquisition of Meat-Producing Heifers
                     in the State of Chihuahua on September 13, 2011.


         EXHIBIT 10. Grant Agreement number 991/2011 , dated December 1, 2011 , signed
                     by the Government of the State of Chihuahua through the Internal
                     Revenue Service and the Secretariat of Rural Development, and the
                     corporation called Union Ganadera Regional General "Division del
                     Norte" del Estado de Chihuahua, which was represented by Carlos
                     Gerardo Hermosillo Arteaga, through which the Government of the
                     State of Chihuahua was required to give a grant to Union Ganadera as
                     an indemnity for producers to transport their non-productive livestock
                     to the meat processing plant to be sacrificed, for the amount of
                     $36,000,000.00 Mexican pesos.


         EXHIBIT 11. Loan Contract with Interest number 887/2011 , dated November 14,
                     20 11, signed by the Government of the State of Chihuahua through
                     the Internal Revenue Service and the Secretariat of Rural
                     Development, and the corporation called Union Ganadera Regional
                     General "Division del Norte" del Estado de Chihuahua, represented
                     by Pedro Roberto Baca Gomez, through which the Government of the
                     State of Chihuahua gives a loan to Union Ganadera to be used
                     exclusively for work capital, purchase of cattle for the production of
                     meat, for the amount of $5,000,000.00. Union Ganadera agrees in the
                     contract to pay in one lump sum on June 30, 2013.




                                                                                           43
                                                                   EX - DUARTE JAQUEZ - 001054
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 47 of 73




          EXHIBIT 12. Grant Agreement number 305/2012, dated April 19, 2012, signed by
                          the Government of the State of Chihuahua through the Internal
                          Revenue Service and the Secretariat of Rural Development, and the
                          corporation called Union Ganadera Regional General "Division del
                          Norte" del Estado de Chihuahua, which was represented by Pedro
                          Baca Gomez, through which the Government of the State of
                          Chihuahua gives a grant to Union Ganadera so that it may acquire 116
                          pieces of artificial insemination equipment for the amount of
                          $2,692,288.00 Mexican pesos.


          EXHIBIT 13. Grant Agreement number 376/2012, dated May 25, 2012, signed by
                          the Government of the State of Chihuahua through the Internal
                          Revenue Service and the Secretariat of Rural Development, and the
                          corporation called Union Ganadera Regional General "Division del
                          Norte" del Estado de Chihuahua, which was represented by Pedro
                          Baca Gomez, through which the Government of the State of
                          Chihuahua gave a grant to Union Ganadera so that it could acquire
                          food for cattle for the amount of $10,000,000.00 Mexican pesos.


          EXHIBIT 14. Grant Agreement number 384/2013, dated March 26, 2013 , signed
                          by the Government of the State of Chihuahua through the Internal
                          Revenue Service and the Secretariat of Rural Development, and the
                          corporation called Union Ganadera Regional General "Division del
                          Norte" del Estado de Chihuahua, represented by Pedro Baca Gomez,
                          through which the Government of the State of Chihuahua gave Union
                          Ganadera a grant to defray expenses from the transport of exhibition
                          cattle to the San Marcos Fair in the State of Aguascalientes, for the
                          amount of $250,000.00 Mexican pesos.

                      /
                                                                                                44
                                                                      EX - DUARTE JAQUEZ - 001055
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 48 of 73




         EXHIBIT 15. Grant Agreement number 0426/2013 , dated March 26, 2013 , signed
                     by the Government of the State of Chihuahua through the Internal
                     Revenue Service and the Secretariat of Rural Development, and the
                     corporation called Union Ganadera Regional General "Division del
                     Norte" del Estado de Chihuahua, which was represented by Pedro
                     Baca Gomez, through which the Government of the State of
                     Chihuahua gives a grant to Union Ganadera to complement the
                     resources assigned to defray the expenses to transport the exhibition
                     cattle to the San Marcos Fair in the State of Aguascalientes, for the
                     amount of $60,000.00 Mexican pesos.


         EXHIBIT 16. Grant Agreement number 0995/2013 , dated October 20, 2013 ,
                     signed by the Government of the State of Chihuahua through the
                     Internal Revenue Service and the Secretariat of Rural Development,
                     and the corporation called Union Ganadera Regional General
                     "Division del Norte" del Estado de Chihuahua, which was represented
                     by Pedro Baca Gomez, through which the Government of the State of
                     Chihuahua gave a grant to Union Ganadera so that it could execute the
                     Meat-Producing Cattle Repopulation Program in the state, for the
                     amount of $4,600,000.00 Mexican pesos.


         EXHIBIT 17. Documents called INTERFAZ SIGOS- SFI SUB SIDI0 , related to
                     the grants with page numbers CP-S-27151/2014, CP-S-27152/2014
                     and CP-S-27153/2014, in favor of Union Ganadera Regional General
                     "Division del Norte" del Estado de Chihuahua, as support for the
                     purchase of oatmeal, beans and com for livestock producers in the
                     aforementioned Union Ganadera, for a total of $5,500,000.00 Mexican


                                                                                           45
                                                                   EX - DUARTE JAQUEZ - 001056
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 49 of 73




                       pesos.


          EXHIBIT 18. Administration and Investment Trust Contract dated June 11 , 2013 ,
                       signed by CESAR HORACIO DUARTE JAQUEZ and Bertha Olga
                       Gomez Fong, and the Fiduciary Institution "Banco Mercantil del
                       Norte", S.A., Institucion de Banca Multiple, Grupo Financiero
                       Banorte, in which the accused included as initial capital the amount of
                       $65,000,000.00 Mexican pesos for the Fiduciary to receive and keep
                       the initial capital and to invest and reinvest said amount.


          EXHIBIT 19.Technical Financial-Accounting Report from May 9, 2019, signed by
                       Yoshi Karina Fong Najera, Director attached to the Secretariat of
                       Public Service of the State of Chihuahua, which establishes the
                       traceability of the public money granted during the tax years 2011 to
                       2014 by the Government of the State of Chihuahua to the corporations
                       Union Ganadera Regional General "Division del Norte" del Estado de
                       Chihuahua and Financiera de la Division del Norte", S.A. de CV,
                       SOFOM,ENR.


          Exhibit 20. Identification Proceeding conducted on October 8, 2019 by the person
                       whose identity is reserved under the individualization control number
                       56RT65PW7.


          Exhibit 21. Photographs of CESAR HORACIO DUARTE JAQUEZ.


                 In accordance with what is established on Article 10, number 2, section e) of
    the Extradition Treaty between the United Mexican States and the United States of
    America, the information that was obtained from the accused's general information:


                                                                                                46
                                                                      EX - DUARTE JAQUEZ - 001057
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 50 of 73




                                 GENERAL INFORMATION


          Name:                           CESAR HORACIO DUARTE JAQUEZ.
          Nationality:                    Mexican
          Date of Birth:                            1963.
          Unique Population
          Registration Number:            DUJC630414HCHRQS05




          It is known that CESAR HORACIO DUARTE JAQUEZ may be found in the
   United States of America.


          In compliance with Article 19 of the Extradition Treaty signed between the United
   Mexican States and the United States of America, the Mexican Government requests the
   confiscation and surrender of all items, instruments, and objects of value, or any documents
   related to the crime, even if they were not used to carry out said crime, that were in the
   possession of the accused, CESAR HORACIO DUARTE JAQUEZ at the time of his
   arrest, or at a later date, which could be used as evidence in the criminal case against him.


          Based on the above, I am enclosing in a duly legalized package, along with
   translations into English, the documents that indicate, apart from the crime of which the
   accused is charged, the elements of said crime, the place, time and circumstances in which
   the crime was committed, and the information resulting from the criminal proceedings
   instituted by Mexican authorities to prove the crime and to determine the alleged
   culpability of CESAR HORACIO DUARTE JAQUEZ. The package, which also
   includes the arrest warrant for this person, is submitted to Your Excellency as the true
   information that it is.


                                                                                                 47
                                                                        EX - DUARTE JAQUEZ - 001058
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 51 of 73




           In light of the above, Mister Secretary, and since this petition satisfies the conditions
    described in the Extradition Treaty currently in force between our two countries and, to the
    best of my knowledge, also satisfies the internal procedures of the Mexican State as well
    as the procedures established by the Extradition Treaty to process this FORMAL
    REQUEST FOR INTERNATIONAL EXTRADITION, I hereby request Your
    Excellency's kind mediation so as to secure from the competent U.S. authorities, including
    the judicial ones, the extradition of CESAR HORACIO DUARTE JA.QUEZ from the
    United States to Mexico.


           I thank you in advance for your valuable assistance concerning this matter. I avail
    myself of this opportunity to renew to you the assurances of my highest and most
    distinguished consideration.




                               Martha Elena Federica Barcena Coqui
                                          Ambassador




                                                                                                    48
                                                                          EX - DUARTE JAQUEZ - 001059
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 52 of 73




                                                            EX - DUARTE JAQUEZ - 001060
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 53 of 73




                                                            EX - DUARTE JAQUEZ - 001061
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 54 of 73




                                                            EX - DUARTE JAQUEZ - 001062
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 55 of 73




                                                            EX - DUARTE JAQUEZ - 001063
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 56 of 73




                                                            EX - DUARTE JAQUEZ - 001064
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 57 of 73




                                                            EX - DUARTE JAQUEZ - 001065
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 58 of 73




                                                            EX - DUARTE JAQUEZ - 001066
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 59 of 73




                                                            EX - DUARTE JAQUEZ - 001067
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 60 of 73




                                                            EX - DUARTE JAQUEZ - 001068
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 61 of 73




                                                            EX - DUARTE JAQUEZ - 001069
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 62 of 73




                                                            EX - DUARTE JAQUEZ - 001070
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 63 of 73




                                                            EX - DUARTE JAQUEZ - 001071
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 64 of 73




                                                            EX - DUARTE JAQUEZ - 001072
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 65 of 73




                                                            EX - DUARTE JAQUEZ - 001073
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 66 of 73




                                                            EX - DUARTE JAQUEZ - 001074
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 67 of 73




                                                            EX - DUARTE JAQUEZ - 001075
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 68 of 73




                                                            EX - DUARTE JAQUEZ - 001076
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 69 of 73




                                                            EX - DUARTE JAQUEZ - 001077
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 70 of 73




                                                            EX - DUARTE JAQUEZ - 001078
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 71 of 73




                                                            EX - DUARTE JAQUEZ - 001079
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 72 of 73




                                                            EX - DUARTE JAQUEZ - 001080
Case 1:20-mc-22829-UNA Document 1-3 Entered on FLSD Docket 07/10/2020 Page 73 of 73




                                                            EX - DUARTE JAQUEZ - 001081
